DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1 is amended. Claims 2-5 and 8-11 are cancelled. Claims 12-20 are withdrawn due to an earlier restriction requirement.
Claims 1, 6, 7, and 21 are pending for examination below. 

Response to Arguments
Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
Applicant argues on page 7 of the Remarks that the claimed ranges are critical, and cites the specification as support, including Examples 1 and 2.
In response, the Examiner respectfully asserts that the specification does not provide evidence of criticality of any of the conditions. The Examples do not have any Comparative Examples which use different conditions, and as such they do not provide any evidence that the ranges are critical. Thus, the ranges remain obvious.
	Applicant argues on pages 7-8 of the Remarks that neither of Schmidt or Plank teaches the claimed ranges including 95 wt% raffinate paraffins. 
In response, the Examiner agrees that Plank does not explicitly teach the amount of paraffins in the raffinate. However, Plank clearly teaches to limit the amount of naphthenes in the raffinate, and also because determining the amount of aromatics removed from the process during extraction is a process parameter which can be optimized in the absence of criticality. As above, the specification does not provide any evidence that the amount of paraffins in the raffinate is critical. Thus, one of ordinary skill in the art would be able to determine with a reasonable expectation of success the amount of paraffins in the raffinate, such that the range is at least 95 wt% paraffins as claimed, absent any evidence to the contrary. 
	Applicant also argues on pages 8 and 9 of the Remarks that the teaching of the redirection of the hydrogen in al-Ghamdi is optional and does not teach the reasons in the specification for the redirection.
In response, the prior art does not have to teach the same reason for combining. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The teaching of al-Ghamdi clearly states that redirecting the hydrogen to the hydrotreating is sufficient hydrogen to maintain the hydrogen requirements for the hydrotreating (paragraph [0166]). Thus, al-Ghamdi provides motivation for the redirection as claimed, and the combination remains obvious.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 5,673,365, cited on IDS 09/08/2020) in view of Plank et al. (US 3,669,875).
With regard to claims 1, 6, and 7, Schmidt teaches a method for conversion of hydrocarbons (column 1, lines 6-7) comprising the following steps:
a) contacting a feedstock comprising naphthenes (column 3, line 43) with a catalyst to effect dehydrogenation of the naphthenes (column 4, lines 60-62) to produce an effluent comprising aromatics (column 7, lines 38-39). Schmidt further teaches that the conditions include a pressure of 100 kPa to 2 MPa (1-20 bar) (column 4, line 65), a temperature of 400-560°C (column 5, line 6), a hydrogen to hydrocarbon molar ratio of 0.1 to 10 (column 5, line 3), and a space velocity of 0.1 to 10 hr-1 (column 5, line 3). These ranges include ranges within the range of 1 to 20 bar and overlapping the ranges of 400-450°C, 0.5 to 2 h-1, and molar ratio of 6 to 8 of instant claim 1. While Schmidt does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
b) passing the effluent to a separator and separating hydrogen overhead from a hydrocarbons bottoms stream (column 7, lines 22-25 and 35, Fig. 1), where a portion of the hydrogen is net hydrogen (column 7, line 24) which is available for use in other sections of a petroleum refinery or plant (column 7, lines 6-7) and a portion is recycle hydrogen which is returned to the feed to the reaction (column 7, lines 16-17).
c) passing the liquid hydrocarbons to a separator to separate aromatics from paraffins (column 7, lines 38-41) where the separation is solvent extraction (column 7, lines 58-59).
d) passing the paraffins stream to an aromatization (cyclization) zone 115 to produce additional aromatics (column 7, lines 43-47 and 53). Schmidt further teaches that the aromatization takes place at 260-560°C (column 10, line 2) and a liquid space velocity of from about 1 to 40 hr-1 (column 9, line 65). These overlap the ranges of 480-520°C  and 0.5 to 2 h-1 of instant claim 1. While Schmidt does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
e) combining the aromatization effluent 116 and reformate effluent 16 before passing to the separation of hydrogen 18 (instant claim 6) and separation of aromatics 100 (column 7, lines 53-56, Fig. 1).
Schmidt does not specifically teach the amount of paraffins and naphthenes present in the raffinate stream from the aromatic extraction step.
Plank teaches a process for two-stage reforming of hydrocarbons (column 1, lines 1-5), where the process comprises dehydrogenation of naphthenes in the first step and dehydrocyclization of paraffins in the second stage (column 2, lines 25-31). Plank further teaches that having paraffinic dehydrocyclization in the second stage improves the formation of aromatics to a greater extent when the amount of naphthenes is limited in the paraffin charge to below about 5 wt% (column 5, lines 18-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the reaction of Schmidt such that the first effluent comprises less than 5 wt% naphthenes as taught by Plank, because Schmidt and Plank both teach two reactions comprising dehydrogenation of naphthenes in the first step and aromatization of paraffins in the second step, and Plank teaches that maintaining the amount of naphthenes in the effluent from the first step of below 5 wt% improves the formation of aromatics to a greater extent (column 5, lines 18-27). This overlaps the range of 1 to 5 wt% naphthenes and aromatics of instant claim 7. While Plank does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Schmidt in view of Plank does not specifically teach the amount of aromatics or paraffins in the paraffinic effluent after aromatic extraction. However, the amount of aromatics removed during the aromatic extraction would be considered to be a process parameter. Thus, it would have been obvious to one having ordinary skill in the art to have determined the optimum value of 95 to 99 wt% paraffins and 1-5 wt% combined naphthenes and aromatics in the paraffinic effluent from the extraction process of instant claims 1 and 7 through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 5,673,365, cited on IDS 09/08/2020) as applied to claim 1 above, and further in view of al-Ghamdi et al. (US 2018/0155642).
With regard to claim 21, Schmidt teaches the method above, where the net hydrogen is available for use in other sections of a petroleum refinery or plant (column 7, lines 6-7).
Schmidt does not specifically teach that the use is a hydrotreating section.
al-Ghamdi teaches a process comprising integrated processes to convert oil to petrochemicals (paragraph [0002]) specifically reforming naphtha (paragraph [0008]) and naphtha hydrotreating (paragraph [0164]). al-Ghamdi further teaches recovering a net hydrogen stream from the reforming step and passing it to the naphtha hydrotreating zone (paragraph [0182]) which is sufficient hydrogen to maintain the hydrogen requirements for the hydrotreating (paragraph [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the net hydrogen of Schmidt in a hydrotreating section of a petroleum refinery or plant, because both Schmidt and al-Ghamdi teach reforming of naphtha produces net hydrogen, Schmidt teaches using the net hydrogen in other sections of a petroleum refinery or plant (column 7, lines 6-7), and al-Ghamdi teaches that it is known that a petroleum refinery or plant comprises a reforming section and a naphtha hydrotreating section and also teaches that the net hydrogen from reforming is suitable for use as the hydrogen to maintain the hydrogen requirements in the naphtha hydrotreating section (paragraphs [0166] and [0182]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772